 Case: 3:19-cv-00176-TMR-MJN Doc #: 11 Filed: 05/05/20 Page: 1 of 2 PAGEID #: 53



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

CLIFFORD HENRY, JR., et al.,

        Plaintiffs,                                       Case No. 3:19-cv-176

vs.

WAL-MART STORES EAST, LP, et al.,                         District Judge Thomas M. Rose
                                                          Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

    ORDER AND ENTRY: (1) GRANTING PLAINTIFFS’ AGREED MOTION FOR
 EXTENSION OF DEADLINES (DOC. 10); AND (2) AMENDING THE PRELIMINARY
                   PRETRIAL CONFERENCE ORDER (DOC. 7)
______________________________________________________________________________

        This civil case is before the Court on Plaintiffs’ agreed motion for extension of deadlines.

Doc. 10. For good cause shown, and absent objection, Plaintiffs’ motion is GRANTED. The

Court hereby amends the Preliminary Pretrial Conference Order (doc. 7) as follows:

            Primary expert disclosures:                            July 30, 2020

            Rebuttal expert disclosures:                           September 30, 2020

            Cutoff date for making request for admission:          September 30, 2020

            Discovery deadline1:                                   December 30, 2020

            Telephone conference with Judge Rose2:                 January 14, 2021 at 10:30 am



        1
            The parties are reminded of their continuing duty to update their discovery responses pursuant to
Fed. R. Civ. P. 26(e). This includes responses to initial disclosures pursuant to Rule 26(a), as well as
interrogatories, requests for production, and requests for admission. Further, the discovery deadline means
that all discovery must be concluded, as opposed to simply requested, by the discovery date. Further, absent
approval by the Court, there will be no continuation of discovery beyond the discovery deadline. If counsel
or the parties extend discovery by agreement, there will be no supervision or intervention by the Court,
such as a Fed. R. Civ. P. 37 request for sanctions, without a showing of extreme circumstances. Parties
who undertake discovery beyond the discovery deadline do so at the risk the Court may not permit its
completion before trial.
          2
            This conference is scheduled with Judge Rose to discuss possible alternative dispute resolution
mechanisms.
 Case: 3:19-cv-00176-TMR-MJN Doc #: 11 Filed: 05/05/20 Page: 2 of 2 PAGEID #: 54



         Summary judgment motion deadline:                    February 1, 2021

         Final pretrial conference in chambers:               August 19, 2021 at 2:30 pm

         Jury trial:                                          September 20, 2021 at 9:30 am

If the parties desire assistance, they are directed to file a motion requesting a status conference

with the Court. Likewise, prior to filing motions to compel discovery, the parties must meet and

confer to resolve their dispute and, thereafter, are directed to move for an informal discovery

conference. The parties shall immediately inform the Court if they anticipate that discovery cannot

be completed prior to the discovery deadline set forth above or if the case settles.

        IT IS SO ORDERED.


Date:   May 5, 2020                                   s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge




                                                  2
